DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 6-7, filed February 23, 2022, with respect to Claims 14-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 14-16 and 21-23 and the objections to Claims 17-20 have been withdrawn. 
Applicant argues that paragraph [0017] of Sugino (US 20050259064A1) merely discloses a point value of 60 Hz, and this is for a prior art method, not for Sugino’s display method (p. 6).  Laszlo’s (US010191545B1) teaching cannot be generalized to a succession of displays and non-displays of graphical content, and fortiori not to durations T1 within a range of values from 15 to 30% of the duration T of the cycles and with a frequency Fd within a range of values from 60 to 90 Hz, in combination with the other recited elements of the claims (p. 7).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated February 23, 2022 and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
One prior art (Sugino US 20050259064A1) teaches a motion picture display [0131].  Sugino teaches black display duration or the ratio of the image display duration in one frame   Sugino teaches ratio of the image display duration in one frame period (impulse ratio) [0074].  The impulse ratio is set to be 30% [0131].  Sugino describes “display duration of the image and non-display duration are provided in one frame period” [0047] and “switching the black display duration (image non-display duration), or the ratio of the image display duration” [0284].  The liquid crystal display is to prevent blur injury arising when displaying motion pictures by simulating impulse type display, and is suitable for monitors for liquid crystal television apparatus [0314].  However, Sugino does not teach improving the reading of the graphical content or a text content by a person subject to dyslexia, by displaying and inhibiting periodically said graphical content, and durations T1 within a range of values from 15 to 30% of the duration T of the cycles and with a frequency Fd within a range of values from 60 to 90 Hz.
Another prior art (Laszlo US010191545B1) teaches a user’s ability to learn is improved by presenting content from computer-based educational curricula in synchronization with the user’s Alpha brain wave pattern (col. 1, lines 44-47).  Implementations teach a user to partially or fully overcome learning disabilities, such as dyslexia (col. 3, lines 26-28).  The presented content is graphical content (col. 4, lines 21-23).  Laszlo teaches triggering the presentation of the content at time T2, at trigger point 126, the peak of the user’s Alpha activity (col. 7, lines 63-67).  Laszlo teaches the content presentation module presents a series of labeled images, with each image being presented in synchronization with the user’s Alpha activity (col. 10, lines 1-6).  Graph 120 illustrates an example Alpha brain wave pattern 122 of a user (col. 7, lines 12-14).  However, Laszlo does not teach improving the reading of the graphical content or a text content by a person subject to dyslexia, by displaying and inhibiting periodically said graphical content, 
Another prior art (Hasegawa US 20110157158A1) teaches image playback unit is a video apparatus having a function of playing back both 2D images and 3D images. Display device is an output device of input image data, including a monitor in addition to so-called television receiver [0007]. Length of the lighting period of each horizontal line is 25% of one frame period (namely, Duty ratio is 25%) [0233].  However, Hasegawa does not teach improving the reading of the graphical content or a text content by a person subject to dyslexia, by displaying and inhibiting periodically said graphical content, and durations T1 within a range of values from 15 to 30% of the duration T of the cycles and with a frequency Fd within a range of values from 60 to 90 Hz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
Prior art made of record and not relied on is considered pertinent to applicant's disclosure. 
1.	Sugino (US 20050259064A1) teaches a display in which a frame to be displayed is written into the display while a backlight is activated intermittently within one frame period so as to prevent blur injury arising when displaying motion pictures (Abstract). 
2.	Laszlo (US010191545B1) teaches implementations teach a user to partially or fully overcome learning disabilities, such as dyslexia (col. 3, lines 26-28).  
3.	Hasegawa (US 20110157158A1) teaches length of the lighting period of each horizontal line is 25% of one frame period (namely, Duty ratio is 25%) [0233].  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

JH

/JONI HSU/Primary Examiner, Art Unit 2611